
	

114 HR 2240 IH: Inspector General Access Act of 2015
U.S. House of Representatives
2015-05-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2240
		IN THE HOUSE OF REPRESENTATIVES
		
			May 5, 2015
			Mr. Richmond (for himself, Mr. Jody B. Hice of Georgia, and Mr. Labrador) introduced the following bill; which was referred to the Committee on Oversight and Government Reform
		
		A BILL
		To amend the Inspector General Act of 1978 relative to the powers of the Department of Justice
			 Inspector General.
	
	
 1.Short titleThis Act may be cited as the Inspector General Access Act of 2015. 2.Investigations of Department of Justice personnelSection 8E of the Inspector General Act of 1978 (5 U.S.C. App.) is amended—
 (1)in subsection (b)— (A)in paragraph (2), by striking and paragraph (3);
 (B)by striking paragraph (3); (C)by redesignating paragraphs (4) and (5) as paragraphs (3) and (4), respectively; and
 (D)in paragraph (4), as redesignated, by striking paragraph (4) and inserting paragraph (3); and (2)in subsection (d), by striking , except with respect to allegations described in subsection (b)(3),.
			
